Fourth Court of Appeals
                                San Antonio, Texas
                                    November 25, 2015

                                    No. 04-15-00645-CR

                                   Robert Allen NEELY,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR7454
                       Honorable Andrew Carruthers, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on November 25, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk